Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendment to the claims, filed on 01/31/2022, are accepted and do not introduce new matter.
Previous 112(b) rejections are overcome. 
Claims 16-23 and 30-41 are pending; claims 1-15 and 24-29 are cancelled. 

Claim Objections
Claim 16 is objected to because of the following informalities: “traffice” in the second-to-last line should read “traffic”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19, 21, 30 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 17, 19 and 21 recite the limitation "the additional rail suitable vehicle".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 18 is indefinite for depending on claim 17.
	Claim 30 discloses “a cover”. However, there is already “covers” disclosed in independent claim 16. Therefore this is considered double inclusion, which renders the claim indefinite, since it is not known if the cover of claim 30 is the same as the cover of claim 16.
	Claim 35 discloses “wherein said sensor is…” it is unclear which sensor this claim is referring to, since there are multiple sensors claimed. For examination purposes, Examiner will interpret claim 35 as depending on claim 34, which introduces an “additional sensor”.
	Claim 41 discloses: the road rail suitable vehicle is built as a one-piece machine. It is unclear what constitutes a “one-piece machine”. This term is not well-known in the art and the specification does not provide a special definition for it. For examination purposes, Examiner will interpret the vehicle as including all its structure in a single unit, i.e. without the need for an additional trailer or wagon to support all of its devices. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 22, 23, 30-33 and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al (U.S. 5,372,844) in view of Theurer (U.S. 4,103,622), Eadie et al (U.S. 2007/0272486), Delmonico et al (U.S. 2015/0284912) and Broyhill (U.S. 5,310,116).
Regarding claim 16, Ihle teaches a system for transporting multi-component adhesives (resin A and B) of at least two fluidic separately stored in component containers (as seen in Fig 1, components A and B are delivered via independent conduits, therefore they are deemed separately stored in independent component containers) and discharging said components as multi-component adhesives onto a granular ballast bed of a railway stretch of rails for bonding and thereby reinforcing said granular ballast bed (as disclosed in abstract), wherein the multi-component adhesives are discharged onto the ballast bed by a spray bar (seen in Fig 1, spray bar that contains nozzle 1). 
However, Ihle does not teach said system including at least one road vehicle for transporting the component containers storing said multi-component adhesives to a railway supported by the granular ballast bed to be reinforced, wherein said road vehicle is rail suitable, and wherein said rail suitable vehicle comprises an electric power supply and a control unit for 
Theurer teaches a ballast tamping machine that includes at least one road vehicle (2) capable for transporting components to a railway supported by the granular ballast bed to be reinforced, wherein said road vehicle is rail suitable (as seen in Fig 1, the vehicle has railroad wheels at 10 and 11).
t would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eadie to incorporate the teachings of Theurer 622’ to provide the apparatus of Ihle with the capability to be removed from the railway and transported via roads in order to be transported overland from one track working site to another (as disclosed in col 1, lines5-7 of Theurer).
Eadie teaches an apparatus for applying liquid compositions in rail systems wherein vehicle (110) comprises an electric power supply (electric supply disclosed in Par 0079) and a control unit (disclosed at least in Par 0027 and 0069) for controlling electrically operated elements of the system (as disclosed in Par 0069-78), including for the controlled pumping of the components (as disclosed in Par 0027 and 0086) and for a controlled discharge to the ballast bed via a spray unit (defined by 360 and/or 380) belonging to the system, wherein the spray unit is mounted on the vehicle thus serving as a spray wagon (nozzle 220, which belongs to the spray unit, is mounted on the vehicle, as seen in Fig 9); the control unit further controlling a speed of said spray wagon for a speed-dependent spraying of the component for controlling a throughput of the component as a function of the speed of said spray wagon (Pars 0038,  0069, 0086 disclose speed-dependent dispensing of the compound). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ihle to incorporate the teachings 
Regarding a penetration depth of up to at least 0.5 meter, changes in depth affect the characteristics of the sediment of the ballast bed adhesive, i.e. deposition depth is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different depths to meet desired characteristic for the ballast bed, based on anticipated use and life expectancy of the rail track. 
Delmonico teaches a railroad tie plugging system configured for depositing a material via nozzles 38 along a section of the rail track over a selectable part of its width (as seen in Figs 8-13), the system comprising sensors (820 and 822) which automatically detect the area of sleepers and rails, respectively (as seen in Figs 8-13, the system uses the sensors to identify the areas along the rails and in between sleepers, i.e. cross-tie 812). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ihle to incorporate the teachings of Delmonico to provide sensors that read the rail and sleepers in order to have automatic means for depositing adhesive only onto the ballast bed. This would add ease of use and would 
Broyhill teaches a sprayer that comprises covers (30) shielding parts that are not desired to be sprayed, i.e. prevent spray drift (as disclosed in abstract), wherein the covers are mounted on a vehicle (16). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ihle to incorporate the teachings of Broyhill to provide covers on the spray wagon in order to prevent any unwanted parts from being sprayed by the adhesive. As modified, the cover would shield sleepers and rails from being sprayed, and for preventing the rails from being coated with adhesive during discharging. 
In combination, Ihle, Theurer, Eadie, Delmonico and Broyhill, teach a system that has the capabilities of ensuring the bonded ballast bed is certifiable for trafficability of the rail track when excavation is carried out adjacent to the bonded ballast bed for performing repair or installation work, while railway traffic is able to continue on non-excavated bonded ballast bed during the repair or installation work (since the cited prior art includes all the claimed structure, it is deemed capable of performing these functions).  
Regarding claim 17, Ihle, Theurer, Eadie, Delmonico and Broyhill teach the system according to Claim 16, wherein an additional rail suitable vehicle comprises at least two separate wagons (Eadie teaches multiple wagons, as seen in Fig 12a), said wagons being road-transportable in their entirety in a single road vehicle or road trailer (as modified by Theurer, the wagons are road-transportable), wherein a first wagon of said at least two separate wagons 
Although the prior art does not explicitly disclose the use of gear pumps, Eadie does teach pumps used to move the components about the system.  Applicant has not disclosed that having gear pumps solves any stated problem or is for any particular purpose.  Moreover, it appears that the pumps of Eadie and the applicant’s invention, would perform equally well; since both works to move fluids in a conduit system. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Eadie such that gear pumps are used because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. 
Regarding claim 18, Ihle, Theurer, Eadie, Delmonico and Broyhill teach the system according to Claim 17, wherein a second wagon of said two wagons is equipped with a diesel power generator (Eadie teaches power derived from a locomotive, i.e. a diesel powered generator – see Par 0088) for the power supply with a starter battery (battery is implied, a battery is needed in order start the locomotive) and said control unit for the electrically 
Regarding claim 19, Ihle, Theurer, Eadie, Delmonico and Broyhill teach the system according to Claim 16, wherein the additional rail suitable vehicle comprises at least three separate wagons drivable on rails (Eadie teaches additional wagons may be added, see Par 0044), said at least three separate wagons being road-transportable in their entirety in an associated single road vehicle or road trailer (as modified by Theurer, the wagons are road-transportable), wherein a first wagon of said at least three separate wagons is equipped with a diesel power generator (Eadie teaches power derived from a locomotive, i.e. a diesel powered generator – see Par 0088) having a starter battery (battery is implied, a battery is needed in order start the locomotive) and said control unit for all electrically-operated elements of the system (control unit of Eadie controls all electric components as disclosed in Par 0069-0078 and is powered by the generator), and wherein a second wagon of said at least three separate wagons is a container wagon having catch bins (reservoirs 120, seen in Fig 2-4 of Eadie) for inserting and heating the separate containers with the fluidic components to be used and mixed (as disclosed in paragraph 0069 and 0073 of Eadie, the controller controls a heating system, as claimed), and a third wagon of said at least three separate wagons is a spray wagon (Eadie teaches a spray wagon with pumps, see Par 0027 and 0086) having pumps (Eadie teaches a spray wagon with pumps, see Par 0027 and 0086) and a mixer (mixer 2 of Ihle) for the controlled discharge of the components via flexible hose lines to said spray unit (Eadie teaches controlled discharge via hoses as disclosed in Par 0038,  0069, 0086).  

Regarding claim 22, Ihle, Theurer, Eadie, Delmonico and Broyhill teach the system according to Claim 16, wherein said spray wagon comprises feed lines (3a and 3b of Ihle)  for conveying the fluidic components and a mixer (mixer 2 of Ihle) for mixing the fluidic components to form an adhesive mixture (as disclosed in the abstract of Ihle), and wherein said feed lines are equipped with gear pumps controlled by the control unit for controlling a flow rate further equipped and with a mass flow meter for the fluidic component through said respective feed lines (Eadie in combination with Ihle teach controllable pumps and mass flow meter, as stated in claim 16 rejection), and the control unit is able to control a total flow rate or a mixing ratio between the fluidic components that is able to be maintained on the basis of the recorded flow rates via at least one output variable (controller of Eadie is used to detect, transmit, receive or process any required information, for example data regarding whether train is loaded or empty, whether the train is accelerating or braking, temperature, the rate of usage of the liquid composition, or other data relating to the delivery system, for example system pressure and temperature, as disclosed in paragraph 0100; in this case acceleration or 
Regarding claim 23, Ihle, Theurer, Eadie, Delmonico and Broyhill teach the system according to Claim 22, said flow rate and mixing ratio being able to be regulated with said control unit via at least two output variables (controller of Eadie is used to detect, transmit, receive or process any required information, for example data regarding whether train is loaded or empty, whether the train is accelerating or braking, temperature, the rate of usage of the liquid composition, or other data relating to the delivery system, for example system pressure and temperature, as disclosed in paragraph 0100; in this case acceleration or breaking, weight, and temperature are considered output variables that the controller takes into account to deliver a desired flow rate).
Regarding claim 30, Ihle, Theurer, Eadie, Delmonico and Broyhill teach the system according to Claim 16, wherein mounted on both sides of the spray wagon is a cover (as seen in Fig 1 of Broyhill, there is a cover on both sides of the vehicle) in the form of a plastic mat or rubber flap so as to limit spraying on the sides of said spray wagon (abstract of Broyhill discloses the cover being flexible, therefore it is implied that it is made out of rubber or soft plastic; the figures show the cover as a flap).  
Regarding claim 31, Ihle, Theurer, Eadie, Delmonico and Broyhill teach the system according to Claim 16, wherein at least one cover is mounted on the spray unit for shielding bypassing trains from being sprayed (in combination the cited art discloses a cover that is capable of shielding passing trains, considering the shape of the cover, as seen in Figs 1, 2 and 5).  
claim 32, Ihle, Theurer, Eadie, Delmonico and Broyhill teach the system according to Claim 16, wherein the system allows for bonding the entire surface of the ballast bed while sparing the sleepers and rails, respectively (as modified by Delmonico the system has the capability of sparing sleepers and rails, see claim 16 rejection), wherein the ballast under the sleepers and rails is also bonded (as seen in Fig 2 of Ihle).  
Regarding claim 33, Ihle, Theurer, Eadie, Delmonico and Broyhill teach the system according to Claim 16, wherein the system allows for bonding which achieves a reduction of impacts and thus improvement of driving comfort at the transitions between ballast track and rigid track in that the system provides for gradually increasing the penetration depth of the bonding towards the rigid track (since the cited prior art includes all the claimed structure, it is deemed capable of performing the claimed function).  
Regarding claim 36, Ihle, Theurer, Eadie, Delmonico and Broyhill teach the system according to Claim 16, wherein the road vehicle comprises a freight wagon (as disclosed in Par 0017 of Eadie, the rail car may comprise a freight wagon).  
Regarding claim 37, Ihle, Theurer, Eadie, Delmonico and Broyhill teach the system according to Claim 36, wherein the freight wagon is rail suitable pushable via a separate shunting locomotive serving as additional rail suitable wagon (Eadie discloses the use of additional locomotives, see Par 0044; as such the prior art is capable of pushing the freight car by an additional locomotive).  
Regarding claim 38, Ihle, Theurer, Eadie, Delmonico and Broyhill teach the system according to Claim 16, wherein the road vehicle is a rail- compatible road vehicle (as disclosed by abstract of Theurer).  
claim 39, Ihle, Theurer, Eadie, Delmonico and Broyhill teach the system according to Claim 16, wherein the rail suitable road vehicle is functionally divided into a plurality of units (as seen in Fig 12a of Eadie) that are able to be loaded and unloaded separately onto a road vehicle or a road trailer (Examiner notes that any unit, i.e. wagon or machinery for use in a railway track, can be loaded and unloaded onto a road vehicle with the help of a crane).  
Regarding claim 40, Ihle, Theurer, Eadie, Delmonico and Broyhill teach the system according to Claim 39, wherein said system is operable by only two persons (the prior teaches a highly automated system, therefore it is deemed capable of being operable by two persons) with a single wagon weighing about 350 kg. and only a wagon with the component containers, which in an empty state weighs about 250 kg. is heavier (since the cited prior art includes all the claimed structure and Applicant has not claimed structure that relates to weight savings, the prior is deemed capable of meeting these weight parameters).
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the wagons a certain weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, the prior art discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable weight for the wagons for the system to function as desired. 
claim 41, (as best understood) Ihle, Theurer, Eadie, Delmonico and Broyhill teach the system according to Claim 16, wherein the road rail suitable vehicle is built as a one-piece machine (Eadie teaches an embodiment in which all of its components are present in a single wagon, as seen in Fig 2).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al (U.S. 5,372,844) in view of Theurer (U.S. 4,103,622), Eadie et al (U.S. 2007/0272486), Delmonico et al (U.S. 2015/0284912) and Broyhill (U.S. 5,310,116); further in view of Theurer et al (U.S. 5,452,528), hereafter referred to as Theurer 528, and Kast et al (U.S. 6,578,669).
Regarding claim 20, Ihle, Theurer, Eadie, Delmonico and Broyhill teach the system according to Claim 16, wherein said spray bar has a plurality of nozzles (Eadie discloses a plurality of nozzles 220) for creating different spray patterns (as disclosed in col 2, lines 20-40 of Ihle) for the speed-dependent spreading of the mixture of the adhesive components in a plurality of selectable spray patterns controlled by the control unit (Pars 0038,  0069, 0086 of Eadie disclose speed-dependent dispensing of the compound), and said container wagon has self-regulating heating apparatus for heating the interior of the catch bins for maintaining the components at a set temperature (as disclosed in paragraph 0069 and 0073 of Eadie, the controller controls a heating system, as claimed), wherein said control unit is programmable in memory for different application programs and for supplying and controlling the means for heating and pumping the components, wherein the movement of the spray nozzles and the control unit is fed via electric signals (Eadie teaches a programmable logic control unit, such as a microprocessor or computer that controls all aspects of the system including heating device, 
However, Ihle, Theurer, Eadie, Delmonico and Broyhill do not teach said spray bar running transversely to a direction of travel of said spray wagon on an outside of said spray wagon, and is horizontally and vertically moveable in a controlled manner by a motor and mounted rotatable in all directions on a cantilever extending across a width of said spray wagon; wherein the system includes batteries for storing electric power
Theurer 528 teaches a spray bar running transversely to a direction of travel of said spray wagon on an outside of said spray wagon (as seen in Figs 2-3, the spray bar is transversely oriented via linkage 38), and is horizontally and vertically moveable in a controlled manner by a motor (as seen in Figs 2-3, the linkage 38 is able to be moved horizontally and vertically thanks to links 38, 43 and drivers 40, 41 and 44) and mounted rotatable in all directions on a cantilever (cantilever defined by linkage 38, which rotates about mounting 39) extending across a width of said spray wagon (as seen in Figs 2-3). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art to incorporate the teachings of Theurer 528 to provide means for orienting the spray bar in any way desired in order to have more control of depositing of the components (as disclosed in abstract of Theurer 528). 
Kast teaches a rail fluid delivery system wherein controller 102 includes an internal battery for storing power. 
. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al (U.S. 5,372,844) in view of Theurer (U.S. 4,103,622), Eadie et al (U.S. 2007/0272486), Delmonico et al (U.S. 2015/0284912) and Broyhill (U.S. 5,310,116); further in view of Lenertz et al (U.S. 4,636,130).
Regarding claim 21, Ihle, Theurer, Eadie, Delmonico and Broyhill teach the system according to Claim 16, wherein said road vehicle for transporting the component containers storing said multi-component adhesives by road to a railway passing the granular ballast bed to be reinforced is a self- propelled vehicle (road vehicle 2 of Theurer is a self-propelled truck having self-propelled drive 7). 
However, they fail to disclose the road vehicle having low-bed vehicle transporter or a double-axle road trailer having a loading area for vehicle transport and a steel cable winch, wherein the loading area is electrically or hydraulically downwardly inclinable to the rear and wherein rails are provided on the loading area, and wherein further rails are extendable or pivotable to the rear beyond the loading area in an inclined position of the loading area, so that their rear ends are supported on the floor or on the rails of a stretch of rails running on the ground, whereby said additional rail suitable vehicle being a wagon able to be pulled on the loading area over the rails by rail wheels of said additional rail suitable vehicle into the trailer 
Lenertz teaches a railroad track trailer (10) having a low-bed vehicle transporter (bed of trailer 10) and a steel cable winch (102), wherein the loading area is electrically or hydraulically downwardly inclinable to the rear (Fig 3, left hydraulic cylinder 36 is actuated to lower the rear of the trailer) and having rails (15) on the loading area (as seem in Fig 5), and wherein further rails are extendable or pivotable to the rear beyond the loading area in an inclined position of the loading area (as seen in Fig 1, rails extend past the bed). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eadie to incorporate the teachings of Lenertz to provide a low-bed trailer having rails in order to provide means to tow entire wagons to different locations. In combination with Lenertz the rear ends are supported on the floor or on the rails whereby said wagons are able to be pulled on the loading area over the rails by their rail wheels into the trailer via steel cable winch and able to be lowered in an opposite direction onto a stretch of rails on the ground, as claimed. 

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al (U.S. 5,372,844) in view of Theurer (U.S. 4,103,622), Eadie et al (U.S. 2007/0272486), Delmonico et al (U.S. 2015/0284912) and Broyhill (U.S. 5,310,116); further in view of Mesher (U.S. 2016/0207551).
Regarding claim 34, Ihle, Theurer, Eadie, Delmonico and Broyhill teach the system according to Claim 16. However, they do not teach the system including an additional sensor 
Mesher teaches a system for inspecting a railway track wherein a number of sensors 14 for continuously monitor an area and for transmitting said area's condition to the control unit via a signal line (as disclosed at least in Par 0007). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art to incorporate the teachings of Mesher to provide sensor that continuously monitor the railway track area in order to have automatic means of assessing the condition of the railway track (as disclosed in Par 0017 of Mesher)
Regarding claim 35, Ihle, Theurer, Eadie, Delmonico, Broyhill and Mesher teach the system according to Claim 34, wherein said sensor is at least one of an ultrasonic sensor and a laser-based sensor (sensor of Mesher is laser-based, as disclosed in Par 0049) by which areas not to be sprayed are automatically detected and discharging can be interrupted when said areas are being passed over (as modified by Delmonico, as stated in rejection of claim 16).  

Response to Arguments
Applicant’s arguments with respect to claims 16-23 and 30-41 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 1/31/2022 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752